JUSTICE McLAREN, specially concurring: I file this special concurrence because I reach the same result but by a different path regarding the third aspect of the “Leon” test. As stated in the majority opinion, “[tjypically, a court reviewing this issue will examine whether the affidavit [my emphasis] supplies sufficient factual indicia of probable cause so that an official belief in its existence would be objectively reasonable.” (Emphasis in original.) (210 Ill. App. 3d at 63.) The affidavit is not of record. The majority cites other factors also not in the record: evolving case law and frequent changes in the eavesdropping statute. These appear to be factors of which the majority takes judicial notice in determining Dwyer’s reliance was not objectively unreasonable. I therefore believe the majority is making a de novo determination of fact without a sufficient record to do so. The statement made by the majority appears to be a legal pronouncement that high-ranking police officers are not required to become aware of evolving case law and frequent changes in the eavesdropping statute. I am not aware of any authority supporting such a position. Rather than impose this court’s de novo findings, I would reverse on the basis that the trial court’s finding “the officer did not do anything wrong” was not manifestly erroneous. I interpret the trial court’s finding “that the officer did not do anything wrong” to mean that the officer’s reliance on the judge’s legal determination was not objectively unreasonable. I, therefore, see no need for the majority’s hypothesis based on an affidavit and other matters not contained in the record.